DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01- 08-2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over the phone on 01/22/2021 after an interview with attorney Karin Williams on 01/22/2021.
The application has been amended as follows: 
Please amend the specification as follow;
Line 19 on page 6 replace “portion 254.” with - -portion 254, for example, an inverted U-shaped profile.- -

Allowable Subject Matter
Claim 1, 2, 4- 7, 9- 14, 16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose or suggest the locking groove of the clamping member has an inverted U-shaped profile and encompasses the peripheral wall of the recessed seat of the lower curved 2plate, so that the locking groove of the clamping member is locked onto the recessed seat of the lower curved plate.
The closest prior art of record appears to be Heisei (JP3195063U).
Heisei discloses a primary handle (Fig 2 # 21), a secondary handle (Fig 1 # 22), an upper curved plate (Fig 2 # 23) , a lower curved plate (Fig. 2# 24) and a clamping member (Fig 2 # 25); wherein: the primary handle is pivotally connected with the secondary handle (Fig 2); the upper curved plate is secured on the secondary handle (Fig 2); the lower curved plate is movably mounted on the secondary handle (Fig 2); the lower curved plate is provided with a recessed seat (Fig 2); the clamping member (25) is mounted on the lower curved plate and faces the upper curved plate (Fig 5) ; the clamping member has a bottom provided with a mounting portion received in the recessed seat of the lower curved plate (See Fig. 3 below); the clamping member has a top provided with a clamping portion corresponding to the upper curved plate (See Fig. 3 below); 2the clamping portion of the clamping member has a first side provided with a front arcuate guide face and a second side provided with a rear arcuate guide face lower than the front arcuate guide face (See Fig 3 below) ; the clamping portion of the clamping member has a flat support face defined between the front arcuate guide See Fig. 3 below); the front arcuate guide face extends longitudinally along the clamping portion (See Fig. 3 below); the rear arcuate guide face extends longitudinally along the clamping portion (See Fig 3 below); the front arcuate guide face and the rear arcuate guide face of the clamping member have a connection having a central line aligning with a lower pressing edge of the upper curved plate (Fig 3 # 251) ; and the clamping portion of the clamping member has two ends each provided with an extension extending outward (See Fig 1 below); 

    PNG
    media_image1.png
    920
    1305
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    829
    media_image2.png
    Greyscale

The claims have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest the locking groove of the clamping member has an inverted U-shaped profile and encompasses the peripheral wall of the recessed seat of the lower curved 2plate, so that the locking groove of the clamping member is locked onto the recessed seat of the lower curved plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772